Citation Nr: 0510713	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that awarded service connection and a 
10 percent rating for a low back disability (lumbar 
paravertebral myositis).  In September 2003, the veteran 
filed a timely Notice of Disagreement (NOD) as to the rating 
assigned to his low back disability.  In October 2003, he 
requested review of the issue by a Decision Review Officer 
(DRO).  In January 2004, a DRO of the RO denied the veteran's 
claim for entitlement to a rating higher than 10 percent for 
a service-connected low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required of him.


REMAND

Additional development is needed prior to further disposition 
of the claim.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In February 2003, the veteran submitted to the RO an 
authorization form for the release of private medical records 
from a workman's compensation fund (hereinafter the "Fund") 
in Manati, Puerto Rico, through which he had received 
treatment for back pain and numbness in his left leg.  In 
March 2003 and May 2003, the RO requested pertinent records 
from the Fund office in Manati, but the Manati office was 
unresponsive.  In a May 2003 letter, the veteran informed the 
RO that he had undergone additional treatment through the 
Fund, specifically involving physical therapy, from "6/03 to 
11/02" sic.  In this communication to the RO, the veteran 
included some treatment records from the Fund, dated in April 
2001 and November 2001.  In June 2003, the veteran informed 
the RO that the Fund records were kept at a facility in 
Arecibo, Puerto Rico.  It does not appear that the above-
mentioned records were requested from the Arecibo facility.  
Because the VA is on notice that there are additional records 
that may be applicable to the veteran's claim, these records 
should be obtained.

It is also necessary to remand this case for an additional VA 
examination.  The veteran in this case has numerous lumbar 
problems.  He has been service-connected for lumbar 
paravertebral myositis.  He has also been diagnosed with 
degenerative joint disease and L5-S1 calcified disc 
(herniated nucleus pulposus).  

In a September 2002 VA examination, the examiner noted that 
paralumbar myositis and lumbar spondylosis were first 
diagnosed in a September 1992 VA examination.   The examiner 
opined that because X-rays from service were negative, the 
veteran's arthritis was due to the process of aging rather 
than service.  The examiner additionally stated that he did 
not have the MRI or CT scan done for the Fund to allow him to 
make a diagnosis regarding the L5-S1 disc calcification for 
which Fund had awarded him a 5 percent disability in 2001.  

A December 2003 VA examination report notes that the veteran 
had a history of L5-S1 herniated nucleus pulposus (HNP) and 
lumbar strain, for which he was given 5% disability.  The 
examiner reported that he was unable to make a determination 
as to the whether the severity of the veteran's service-
connected myositis warranted a higher rating because the 
veteran had far more serious conditions (HNP and degenerative 
disc disease) which overshadowed his service-connected low 
back disability.

The etiology of the veteran's HNP may be relevant to the 
veteran's claim if it is connected with his myositis, but 
that etiology is unclear.  Accordingly, the veteran should be 
scheduled for a thorough VA examination to attempt to resolve 
that question, if possible.

This case is remanded to the RO for the following actions:

1.  The RO should obtain the private 
medical records noted in the 
authorization forms the veteran 
submitted in February 2003 and in June 
2004.  These records appear to be 
located in Arecibo, Puerto Rico rather 
than in Manati, as originally stated.  
Those efforts to obtain the records 
should be fully documented.

2.  The RO should also have the veteran 
undergo a VA examination to determine 
the nature and etiology of his 
herniated nucleus pulposus.  The claims 
folder should be provided to and 
reviewed by the examiner.  The examiner 
should provide a medical opinion, with 
adequate rationale, with regard to the 
likely etiology of herniated nucleus 
pulposus, including any relationship 
with the veteran's service or with his 
service-connected lumbar paravertebral 
myositis.  The examiner should 
specifically comment as to whether the 
HNP was caused or permanently worsened 
by the veteran's service-connected 
lumbar paravertebral myositis, or by 
any in-service accident or incident.  
If the examiner cannot do so without 
resort to speculation, he should so 
state.

3.  Upon completion of the above 
development, the RO should then 
readjudicate the veteran's claim for 
entitlement to a rating higher than 10 
percent for his service-connected 
lumbar paravertebral myositis.  If the 
RO's decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative, if any, 
with a supplemental statement of the 
case and the appropriate period for 
response thereto. The case should then 
be returned to the Board, as 
appropriate, for further review.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



